Citation Nr: 0837702	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-02 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including due to 
service-connected type II diabetes mellitus.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

3.  Entitlement to an initial disability rating higher than 
20 percent for the type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972.

In October 2007, the veteran had a total of six claims on 
appeal to the Board of Veterans' Appeals (Board).  The Board 
remanded all of his claims to the Regional Office (RO) via 
the Appeals Management Center (AMC) for further development 
and consideration.

A February 2008 AMC decision, on remand, increased the rating 
for the veteran's bilateral diabetic retinopathy from 0 to 20 
percent retroactively effective from November 13, 2007.  The 
AMC also increased the rating for his coronary artery 
disease, status post bypass graft, from 10 to 60 percent 
retroactively effective from November 28, 2007.  As well, the 
AMC granted service connection for diabetic nephropathy and, 
effective February 7, 2007, rated this disability 
concurrently with his already service-connected hypertension.  
And lastly, the AMC increased the ratings for the bilateral 
lower extremity peripheral neuropathy from 10 to 20 percent 
retroactively effective as of January 12, 2007.

The Board has since contacted the veteran by letter in 
October 2008 to clarify how many of his original claims 
remain at issue on appeal.  And when responding later in 
October 2008 he indicated that his only remaining claims are 
for service connection for peripheral neuropathy in his upper 
extremities - including secondary to his already service-
connected type II diabetes mellitus, and for higher ratings 
for the type II diabetes mellitus and his associated erectile 
dysfunction (ED).  He has withdrawn all other claims.  
38 C.F.R. § 20.204 (2008).

The Board, unfortunately, must again remand the claim for 
service connection for bilateral upper extremity peripheral 
neuropathy for still further development and consideration.  
The remand will again be via the AMC.  However, the Board 
is going ahead and deciding the claims for higher disability 
ratings for the type II diabetes mellitus and ED.


FINDINGS OF FACT

1.  The veteran's erectile disability is manifested by sexual 
dysfunction, but he does not have physical deformity of his 
penis.

2.  The veteran's diabetes mellitus requires insulin and diet 
restrictions, but not regulation of his activities.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for erectile dysfunction.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115, Diagnostic Code 7522 (2007).

2.  The criteria also are not met for an initial rating 
higher than 20 percent for type II diabetes mellitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In February 2004 and June 2007 
letters, as well as in the January 2006 statement of the case 
(SOC), the veteran was:  (1) informed of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed of the information and evidence that VA 
would obtain and assist him in obtaining; and (3) informed of 
the information and evidence he was expected to provide."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The June 2007 letter also apprised him of the 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And of equal or even greater significance, although he did 
not receive some of that required VCAA notice prior to the 
initial adjudication of his claims, since providing that 
necessary notice, the AMC has gone back and readjudicated his 
claims in the February 2008 supplemental SOC (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication - including 
in a SOC or SSOC, "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  



The veteran has been represented throughout this appeal by a 
veteran's service organization, The American Legion, which 
presumably understands the requirements for him to receive 
higher disability ratings for his ED and type II diabetes 
mellitus.  Indeed, he argued during his hearing as to why he 
believes these conditions are more severe than is 
contemplated by their current ratings.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  All identified VA medical records have been obtained.  
The RO and AMC, including as a result of the Board's remand, 
have attempted to obtain all other relevant medical records 
the veteran has identified.  The Board's October 2007 remand 
was also to afford the veteran VA medical examinations to 
assess the severity of his disabilities, the determinative 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
Board therefore is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to Higher Evaluations for his 
ED and Type II Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far as can be 
practically determined, the average impairment of earning 
capacity resulting from disability. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

And since, as mentioned, the veteran has appealed the ratings 
he initially received following the grant of service 
connection for his ED and type II diabetes mellitus, the 
Board must consider whether his ratings should be "staged" 
to compensate him for times since filing these claims when 
these disabilities may have been more severe than at others.  
See Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).



I.  ED

The RO has assigned an initial 0 percent (i.e., 
noncompensable) rating for this disability under 38 C.F.R. § 
4.115b, DC 7522.  The only rating available under this DC is 
20 percent, and it requires deformity of the penis with loss 
of erectile power.  Use of the word "with" in this DC means 
both factors are required to receive this rating.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

In every instance where the schedule does not provide a zero 
percent evaluation for a DC, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

VA clinical records from at least 2004 show the veteran has a 
history of ED, with difficulty or inability to maintain an 
erection.  During his most recent VA compensation examination 
in November 2007, he reported continued inability to perform 
intercourse or ejaculate or obtain an erection.  Examination 
of his genitals, however, revealed no physical abnormalities.  
The diagnosis was ED most likely secondary to (i.e., a 
complication of) his service-connected diabetes.

There is no disputing the veteran has sexual dysfunction 
associated with his ED, including the required loss of 
erectile power.  But, as mentioned, for a 20 percent rating 
under DC 7522 there also must be "physical" deformity of 
his penis, not just deformity in the more general sense that 
it does not work as it once did.  Also keep in mind that he 
is receiving special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114, subsection (k), and 38 C.F.R. 
§ 3.350(a), on account of loss of use of a creative organ.  
So to the extent he has loss of erectile power, he already is 
being duly compensated for that.



Therefore, in the absence of any medical evidence of penis 
deformity the Board must conclude that the criteria for a 
compensable, 20 percent, rating under DC 7522 are not met.  
And as the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is inapplicable.  
38 C.F.R. § 4.3.

II.  Type II Diabetes Mellitus

The RO has initially evaluated this condition as 20-percent 
disabling under 38 C.F.R. § 4.119, DC 7913.  Under this code, 
a 20 percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A higher 40 
percent evaluation requires insulin, a restricted diet, and 
regulation of activities.  And even higher 60 percent rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  The highest possible 100 percent rating requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

VA clinical records show the veteran has a reported long 
history of diabetes mellitus, treated with insulin during the 
last several years.  During a VA diabetes medical examination 
in April 2004, it was reported that he injected insulin for 
diabetes control.  It was stated that he denied episodes of 
ketoacidosis and that he had had three episodes of 
hypoglycemia in the past year.  He reportedly avoided foods 
with high concentrations of sugar.  He had not gained or lost 
any weight in the past year, and he denied any restrictions 
of his activities due to his diabetes.  


He reportedly saw his diabetic care provider twice a year.  
The diagnosis was diabetes mellitus, type 2, diagnosed in 
1987.

VA clinical records in February 2007 report the veteran had 
hypoglycemia symptoms and that his diabetes was uncontrolled.  
In an October 2007 VA clinical record it was reported that he 
had much worsening diabetes mellitus control.  

During his VA compensation examination in November 2007, it 
was reported that the veteran had symptoms of hyperglycemia 
one time per week, and hypoglycemic reactions when working 
due to increased activity.  He denied a history of 
ketoacidosis or hospitalizations for ketoacidosis, or hypo or 
hypoglycemia.  He reportedly was treated by a dietician and 
was on carbohydrate control regimen for his diabetes.  His 
weight had been relatively stable, with a fluctuation of only 
10 pounds since his initial diagnosis.  He did not avoid 
strenuous activity to prevent hypoglycemic reactions, and he 
did not perform any significant activity.  He reported loss 
of strength and decreased energy due to his diabetes.  
His treatment for diabetes was with oral hypoglycemics and 
insulin.  It was reported that he was seen by his diabetic 
care provider every 2 to 3 months.  The diagnosis was 
diabetes 2, veteran is insulin dependent.  

This evidence shows the veteran is insulin-dependent for 
treatment of his diabetes, and that his diet is restricted 
for carbohydrate control, and that he is followed by a 
dietician.  But of equal or even greater significance, there 
is no indication his diabetes mellitus requires any 
particular regulation of his activities, as even he 
personally acknowledged that he does not avoid strenuous 
activities, nor is there any indication from the record that 
his activities are medically restricted.  He has not been 
hospitalized due to ketoacidosis or hypoglycemic reactions, 
and he is seen every to three months by his doctor.  So while 
he is insulin dependent and has a restricted diet, his 
diabetes mellitus does not result in any medical regulation 
of his activities as to warrant a higher 40 percent rating.  
The preponderance of the evidence is against his claim, so 
there is no reasonable doubt to resolve in his favor, and his 
claim for a higher rating must be denied.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3; Gilbert, supra.


ORDER

The claim for an initial compensable disability rating for ED 
is denied.

The claim for an initial disability rating higher than 20 
percent for type II diabetes mellitus also is denied.


REMAND

When remanding this case in October 2007, the Board indicated 
the veteran should be afforded a VA medical examination to 
determine whether he has peripheral neuropathy in his upper 
extremities - and if he does, to determine whether it is 
attributable to his military service, including the result of 
his already service-connected type II diabetes mellitus.

VA outpatient clinical records from 2006 and 2007 show the 
veteran received ongoing treatment for pain and other 
symptoms referable to his upper extremities.  Of particular 
note, a record dated in February 2007 indicates he had 
neuropathic bilateral foot and hand pain due to his diabetes.  
And just three months later, in May 2007, he complained that 
he had recently lost his job because of this chronic 
neuropathic pain in his hands and feet.  Moreover, and 
electromyograph (EMG) in August 2007 confirmed he had 
bilateral ulnar nerve focal neuropathy at the elbow level 
(right moderate to severe, and left moderate).  It was also 
indicated he had bilateral median nerve focal neuropathy in 
his wrists (right moderate and left mild), albeit without EMG 
evidence of neuropathy, and that normal bilateral superficial 
radial sensory nerve conduction findings were noted and 
suggestive of relative lack of diffuse diabetic neuropatic 
involvement of his upper extremities (UE's) at that time.

And after subsequently being examined by VA in November 2007 
- as the Board had requested in its remand, it was indicated 
the veteran was not symptomatic for diabetic neuropathy to 
his hands or upper extremities.

So there is an apparent conflict between the VA outpatient 
treatment records and the results of that November 2007 VA 
compensation examination.  The Board therefore finds that 
additional medical comment is needed to fairly decide this 
remaining claim for upper extremity peripheral neuropathy.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
neurological examination, preferably by a 
physician with appropriate expertise, to 
determine whether the veteran has 
peripheral neuropathy in his upper 
extremities.  If he does, then the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater probability) this upper extremity 
peripheral neuropathy is a complication of 
the already service-connected 
type II diabetes mellitus, also bearing in 
mind the veteran already has established 
his entitlement to service connection for 
lower extremity peripheral neuropathy as a 
complication of his diabetes.

Have the designated examiner review the 
claims file for the pertinent medical and 
other history, including a complete copy 
of this remand.  All necessary diagnostic 
testing and evaluation should be 
performed.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.



2.  Then readjudicate the claim for 
service connection for bilateral upper 
extremity peripheral neuropathy in light 
of this additional evidence.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning this 
remaining claim to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


